DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Lo et al. (2019/0205589) teaches a computer-implemented method for generating a representation for a fingerprint (para [0041] The processor 115 and/or the memory device 110 may also be operatively coupled to the database 150. The database 150 may be any computer-operated hardware suitable for storing and/or retrieving data, such as, for example, pre-processed fingerprints, processed fingerprints, normalized fingerprints, extracted features, extracted and processed feature vectors, threshold values, virtual minutiae lists, minutiae lists, matching algorithms, scoring algorithms, scoring thresholds, perturbation algorithms, fusion algorithms, virtual minutiae generation algorithms, minutiae overlap analysis algorithms, and virtual minutiae analysis algorithms), comprising: receiving, by a computer processor, an image of a given fingerprint (para [0039]  communication interface 135 may be coupled to the processor 115 and configured to be coupled in communication with one or more other devices such as, for example, another computing system (not shown), scanners, cameras, and other devices that may be used 100. Such biometric systems and devices may be used to scan previously captured fingerprints or other image data or to capture live fingerprints from subjects; Fig 1B); extracting, by the computer processor, minutiae for the given fingerprint from the image using a first neural network (para [0045] AFIS 100 may extract fingerprint patterns from fingerprints. As described herein, “patterns” and related terms refer to characteristic attributes of features that are classified during a fingerprint identification or matching operation. Examples of patterns include whorls, left loops, right loops, arches, and ridge flow patterns. The patterns present within a fingerprint are then used for to classify a latent fingerprint.); where minutiae are anomalies in ridge flow of the given fingerprint and the first neural network is trained to identify minutiae in fingerprints (para [0056] The AFIS 100 then computes a set of respective similarity scores that reflect a degree of similarity between the latent ridge flow map 162 and each of the set of reference ridge flow maps 164. The AFS 100 uses the computed similarity scores between the latent ridge flow map 162 and each of the set of reference ridge flow maps 164 to filter and select a subset of the set of reference ridge flow maps 164 that are determined to be the most similar to the latent ridge flow map 162. For instance, the AFS 100 may use a threshold similarity score and select only those reference ridge flow maps that have a computed similarity score greater than the threshold similarity score. Para [0057] and use of a trained classifier to predict one or more fingerprint pattern classes of the latent fingerprint image 160); constructing, by the computer processor, a first feature vector from the extracted minutiae, (para [0057] The patterns associated with each of the selected subset of the set of reference ridge flow maps 164 are then analyzed and 162. In some implementations, as described herein with respect to FIGS. 4-5, this is accomplished with the generation of a feature vector for the selected subset of the set of reference ridge flow maps 164).
Regarding claim 1, prior art of record fails to teach the following claim limitations of “where the first feature vector has a first fixed length; extracting, by the computer processor, textural features of the given fingerprint from the image using a second neural network, where the second neural network is trained to identify textural features that are not limited to minutiae; constructing, by the computer processor, a second feature vector from the extracted textural features, where the second feature vector has a second fixed length; and concatenating, by the computer processor, the first feature vector with the second feature vector to form a representation for the given fingerprint”; in combination with all other claim limitations. Regarding claim 11, prior art of record fails to teach the following claim limitations of “spatially aligning the image of the given fingerprint using a spatial transformer network, where the spatial transformer network predicts a transformation to apply to the image of the given fingerprint, where the transformation is limited based on at least one of a maximum rotation and a maximum translation of the image; ….where the first feature vector has a fixed length.”; in combination with all other claim limitations. Regarding claim 14, prior art of record fails to teach the following claim limitations of “where the first feature vector has a first fixed length; extracting, by the computer processor, textural features of the given fingerprint from the image using a second neural network, where the second neural network is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida (2017/0344846) teaches An image processing device comprises an input unit, a characteristic amount calculation unit, a characteristic amount vector calculation unit, and a characteristic identification unit. The input unit receives an image. The characteristic amount calculation unit calculates an image characteristic amount characterizing a texture of a local area of the image received by the input unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623